Order, Family Court, Bronx County (Susan Larabee, F.C.J.), entered March 20, 1991, which dismissed the instant petition for custody of petitioner’s grandchild, Natasha T., unanimously affirmed, without costs.
Petitioner failed to make a sufficient evidentiary showing of a change in circumstances to warrant a hearing (see, David W. v Julia W., 158 AD2d 1, 7). We note that the recently entered custody decree was consented to by all parties, including petitioner (see, e.g., Matter of Oliver S. v Chemung County Dept. of Social Servs., 162 AD2d 820, 821-822). Concur — Sullivan, J. P., Milonas, Rosenberger, Wallach and Ross, JJ.